Citation Nr: 1534089	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 3, 2009.  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD on or after September 3, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999, from October 2001 to January 2002, and again from January 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for PTSD and assigned a 30 percent initial rating effective July 10, 2006.  The RO subsequently issued another rating decision in September 2009, which increased the rating for the Veteran's PTSD to 50 percent, effective September 3, 2009.  

When a veteran seek an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded  See AB v Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claims in August 2011 and January 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his PTSD is more severe than currently rated.  He believes that his psychiatric disability was more severe prior to September 3, 2009, and since that time, he has indicated that his "anxiety was really bad."  

A remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

VA outpatient treatment records indicate that the Veteran was seen in the mental health clinic in December 2012.  At that time, he indicated that his anxiety was "really bad."  He had not been seen since July 2012.  The examiner was to contact the Veteran's former therapist to assist him with finding outside therapy since the Veteran stated his schedule did not allow for him to engage in psychotherapy at VA.  

In a January 2014 remand, it was noted that there were no VA mental health treatment records in the file since June 2012.  

In March 2014, a statement was received by VA from the Veteran.  He indicated, in pertinent part, that VA did not follow-up with assisting him in receiving outside psychotherapy, and he had located his former therapist and begun psychotherapy on his own through the VA mental health clinic.  He stated that his most recent treatment at that time was in February 2014 and his next follow-up treatment was scheduled for March 2014.  None of those records, or any treatment thereafter, is associated with the electronic claims file.  The last mental health treatment record was in December 2012.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the Veteran indicates that he has now resumed psychotherapy with VA and indicated that he has been seen since February 2014, the AOJ must seek to obtain and associate with the claims file any and all VA mental health treatment records from VA.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file any new mental health evidence, from VA or otherwise, to include any VA mental health treatment records from June 2012 to the present.    

2.  Following the above development and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the evidence in its entirety.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

